Citation Nr: 9929554	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  95-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from February 1955 to March 
1960.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  It is noted that while the issue 
of entitlement to service connection for a left eye disorder 
was previously considered by the RO on a new and material 
basis, it was subsequently addressed on a de novo basis in a 
May 1994 rating decision.  The Board finds that the issue was 
appropriately addressed on a de novo basis, and the RO's 
previous consideration of the issue on a new and material 
basis was harmless error.

This case was previously before the Board in February 1999, 
at which time it was remanded to the RO for additional 
development.  In particular, the Board directed the RO to 
schedule a hearing before a Member of the Board at the local 
office, as requested by the veteran in the August 1994 
substantive appeal (Form 1-9).  It is noted that a Travel 
Board hearing was conducted in August 1999, regarding the 
issue currently on appeal.  Consequently, the Board finds 
that the veteran's August 1994 request for a hearing has been 
satisfied.


FINDINGS OF FACT

The veteran's current left eye disorder was shown to have 
first become manifest many years after service separation, 
and no competent medical evidence shows or tends to show that 
it is related to any incident or injury in service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a left eye disorder is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records reveals 
distant vision of 20/20 bilaterally, and a normal clinical 
evaluation of the eyes on enlistment examination in February 
1955.  The veteran received treatment for conjunctivitis in 
March 1995.  He was subsequently hospitalized for treatment 
of left eye keratitis, dentric type, and was discharged to 
full duty in April 1955.  

A February 1960 separation examination report notes a normal 
clinical evaluation of the eyes.  Visual acuity was 20/20 in 
the right eye and 20/25 in the left eye, corrected to 20/20 
bilaterally.  A diagnosis of mild myopic astigmatism was 
noted.

VA examinations in April 1960, April 1965, and March 1966, 
performed in conjunction with unrelated claims, were negative 
for complaints or diagnoses of a left eye disorder.
 
VA and private medical records show treatment for various 
disorders, including a left eye disorder, from March 1962 to 
January 1994.  A private treatment record notes that the 
veteran had a foreign body removed from his left eye in June 
1967.  The record indicates that the foreign body was 
slightly incrusted in the cornea, but no laceration was seen.  
The veteran again received treatment after a foreign body 
became imbedded in his left eye in September 1967.  Foreign 
bodies were removed from the veteran's right eye in October 
1968, and September 1970.  The veteran reported swelling of 
the eyelids following an insect bite in June 1973.

According to a private medical report, herpetic keratitis was 
diagnosed in June 1986, and a penetrating keratoplasty of the 
left eye was performed.  The veteran underwent an 
extracapsular cataract extraction of the left eye in June 
1987.  

The veteran was hospitalized for treatment for corneal 
abscesses of the left eye in June 1992.  He was counseled 
about his continued noncompliance with prescribed medication.  
The discharge diagnosis was corneal abscesses of the left 
eye, and allergic suture reaction in the left eye.

A January 1993 VA outpatient record shows follow-up treatment 
for a corneal ulcer secondary to penetrating 
keratoplasty/herpes simplex virus status post corneal 
transplant.

A January 1994 report from the veteran's private physician 
indicates that the veteran received treatment earlier that 
month for a severe thinning of the cornea.  The possibility 
of imminent corneal perforation was noted.  A contact lens 
was subsequently glued to the cornea to prevent perforation 
of the eyeball. 

A history of left eye trauma in service is noted in a January 
1994 VA outpatient treatment record.  The veteran reported a 
long period of "no problem" with the left eye, followed by 
a foreign body to the cornea and "reactivations" of the 
herpes simplex virus.  He reportedly underwent a corneal 
implant in 1978, and had no left eye problems for four years.  
A second corneal implant was performed in 1989.  Current 
complaints included occasional left eye pain.  The examiner 
noted the long history of left corneal problems, and 
commented that the "etiology sounds related to [the herpes 
simplex virus]."  The pertinent diagnosis was status post 
two corneal transplants, now with marked bullous keratopathy 
with a bare, running suture, and central thinning of the 
cornea.
 
During the January 1995 personal hearing, the veteran 
testified that he was hospitalized for approximately two or 
three weeks during service in March 1955 for treatment of 
keratitis in his left eye.  Transcript (T.) at 2.  According 
to the veteran, he continued to experience left eye "flare-
ups" during service, which required treatment with eye 
solutions.  T. at 2.  He reported undergoing three left eye 
surgeries since his separation from service, and indicated 
that he lost sight in his left eye following cataract surgery 
in June 1986.  T. at 2-4 and 8.  He stated that his 
physicians attribute his current left eye disorder to the 
keratitis he experienced during service.  T. at 4.  

The veteran testified that he worked as an auto body 
repairman in the late 1960s and early 1970s, and periodically 
got dirt, dust and steel chips in his left eye.  T. at 5.  He 
opined that the trauma caused by these foreign bodies may 
have "triggered" the herpes virus.  T. at 5.  The veteran 
reported experiencing periodic left eye "flare-ups" since 
his discharge from service, including a severe "flare-up" 
in 1978.  T. at 2 and 5-6.  He suggested that his vision in 
the right eye is deteriorating as a result of his left eye 
disorder.  T. at 3-4.  

A June 1997 VA general examination report notes that the 
veteran had to discontinue his  employment as an auto body 
repairman in 1992, due to poor vision.  The veteran related 
that he has had no vision in his left eye since experiencing 
a herpetic lesion in 1992, and indicated that his visual 
acuity in the right eye has also declined.

During the August 1999 Travel Board hearing, the veteran 
denied experiencing eye problems prior to service, and 
testified that he first received treatment for his eye 
disorder during basic training in March 1955.  T. at 2-3.  He 
explained that his eye was sensitive to sunlight, and that he 
could not open his eyelid during "flare-ups."  T. at 6.  
However, the veteran denied experiencing any particular 
trauma to the left eye during service.  T. at 6.   He stated 
that during his five years of service, he received treatment 
for eye complaints approximately two or three times.  T. at 
4. 

Following his discharge from service, the veteran worked as 
an auto body repairman.  T. at 6.  He testified that while he 
sustained an injury to his right eye during this post-service 
employment, he experienced no left eye injuries since his 
discharge from service.  T. 6.  The veteran explained that 
his post-service left eye symptoms were the same as those 
experienced during his period of active duty.  T. at 6.  He 
reported that he has undergone two cornea transplants since 
his separation from service, and indicated that he currently 
has a "damaged cornea."  T. at 4.

Analysis

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection:  current disability, or a nexus between a current 
disability and an injury or disease in service.  

While the record in this case reveals a diagnosis of 
conjunctivitis in March 1955, and left eye dentric keratitis 
in April 1955, the February 1960 separation examination is 
negative for these disorders.  Although mild myopic 
astigmatism was noted on separation examination, this is a 
refractive error of the eye and, as such, is not a disorder 
for which service connection may be granted under governing 
criteria.  38 C.F.R. § 3.303(c). 

The first record of post-service treatment for left eye 
complaints was in June 1967, when a foreign body was remove 
from the veteran's left eye following a work related injury.  
A second foreign body was removed from the eye in September 
1967.  While the record in this case notes a diagnosis of 
herpetic keratitis in 1986, and shows post-service treatment 
for a left eye disorder, the record is devoid of competent 
medical evidence establishing the existence of a nexus 
between this current left eye disorder and an injury or 
disease in service.  As the veteran's left eye disorder first 
became manifest more than 25 years after his separation from 
service, and there has been no competent medical evidence 
presented to establish a nexus between this disorder and 
service, the Board must conclude that the veteran's claim of 
entitlement to service connection for a left eye disorder is 
not well grounded.  Caluza, 7 Vet. App. at 506; See Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

At the personal hearing in January 1994, the veteran 
testified that his physicians related his left eye disorder 
to the keratitis experienced in service.  The Board must 
respectfully point out to the veteran that the Court has 
held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Court 
went on to hold that under 38 U.S.C.A. § 5103(a), VA had a 
duty to inform a claimant as to how to complete an 
application for benefits.  Id. at 77-80. The Board finds that 
the RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and the veteran has not 
indicated the existence or availability of any medical 
evidence that has not already been obtained that would well 
ground his claim.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board has determined, therefore, in the absence of a 
well-grounded claim of entitlement to service connection for 
a left eye disorder, VA has no duty to assist the veteran in 
developing his case.


ORDER

Entitlement to service connection for a left eye disorder is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

